DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how an image sensor is a single photo-sensitive element.  As understood a single photosensitive element cannot be an “image sensor.”   In order to be an “image” it has to composed of more than one pixel or picture element.  A single pixel is not an “image” and therefore cannot be an image sensor.  Applicant’s cited paragraphs 25, 26, 30, 53 and 60 simply reproduces the same language, does not address the claim language and does not explain how an image sensor is a single element.  The claim language states “the image sensor is a single photo-sensitive element.”  Applicant asserts “[a] light sensitive sensor element may be a photo diode… an array of SPADs…”  If an image sensor is an array of SPADs, it is not a “single photo-sensitive element” as an individual SPAD is photosensitive.  It does not address an “image sensor” or how an image sensor can be a single photo-sensitive element.  Examiner requests that Applicant explain how it is “quite clear” that an image sensor is a single photo-sensitive element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 12-14, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Murakami (JP 2014-070936).
Regarding claims 1-3, 10, 12-14, Murakami discloses (Figs.) an apparatus and a method for determining malfunction, the method comprising: receiving a luminance image (lightness based on the light intensity [0031]; brightness [0041]) of a scene from a time-of-flight based 3D-camera (6), wherein the luminance image is a 1D or 2D luminance image (plurality of light receiving elements [0029]) that comprises one or more pixels representing intensities of background light received by an image sensor of the time-of-flight based 3D-camera; receiving a 2D optical image of the scene from an optical 2D-camera (7); comparing ([0061]) the luminance image to the optical image, including comparing first luminance information extracted from the luminance image with second luminance information (brightness [0044]) extracted from the optical image; and detecting a malfunction (error) of one of the time-of-flight based 3D-camera and the optical 2D- camera on a condition that the first luminance information extracted from the luminance image does not match the second luminance information extracted from the optical image ([0067], [0073]).  Since Murakami compares pixel by pixel (Fig. 6) it compares a region of luminance to a region of luminance as claimed.  Murakami also discloses ([0029]) an array of photosensitive elements.
Claim(s) 1-3, 9, 10, 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kroeger (U.S. Patent 10,916,035).
Regarding claims 1-3, 9, 10, 12-14, Kroeger discloses (Figs.) an apparatus and a method for determining malfunction, the method comprising: receiving a luminance image of a scene from a time-of-flight based 3D-camera (col. 8, lines 1-10; LIDAR), wherein the luminance image is a 1D or 2D (col. 8, line 6; col. 12, 29-39) luminance image (col. 13, lines 20-33) that comprises one or more pixels representing intensities of background light received by an image sensor of the time-of-flight based 3D-camera; receiving a 2D optical image of the scene from an optical 2D-camera (col. 8, line 62); comparing (col. 9, lines 62-65) the luminance image to the optical image, including comparing first luminance information extracted from the luminance image with second luminance information extracted from the optical image (col. 14, lines 1-22; difference in intensity values); and detecting a malfunction (col. 10, lines 25-43) of one of the time-of-flight based 3D-camera and the optical 2D- camera on a condition that the first luminance information extracted from the luminance image does not match the second luminance information extracted from the optical image (col. 14, lines 1-22; error, misalignment).  The 2D array and image of Kroeger is inclusive of a 1D image.  Kroeger also discloses (col. 19, lines 50-60) taking into account the different FOV of the optical and TOF camera; and outing an error signal (col. 12, lines 24-25) as claimed.  Kroeger also discloses (col. 3, lines 62- col. 4, lines 1-13) selecting first and second regions (overlapping regions or edge regions) and comparing luminances from those regions as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Murakami or Kroeger in view of Zhu et al. (U.S. Patent Application Publication 2018/0059225).
Regarding claims 4, 11, Murakami or Kroeger discloses the claimed invention as set forth above.  Murakami and Kroeger do not specifically disclose the resolutions of the cameras or the second region has more pixels than the first region as claimed.  Zhu et al. teach ([0101], [0136]) a TOF camera having less resolution than an optical camera.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Murakami or Kroeger in view of Zhu et al. to reduce costs and the processing of a high resolution TOF camera as taught, known and predictable.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Murakami or Kroeger in view of Mizuno et al. (U.S. Patent Application Publication 2020/0371236).
Regarding claims 5-8, Murakami or Kroeger discloses the claimed invention as set forth above.  Murakami and Kroeger do not disclose generating a luminance image based on a DC current or voltage as claimed.  Mizuno et al. teach ([0036]) a LIDAR having a APD that outputs current or voltage based on a luminance signal (intensity) and A/D converting the signal as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such measuring and generating steps in the apparatus of Murakami or Kroeger in view of Mizuno et al. to reliability and effectively implement a LIDAR image sensor as taught, known and predictable.
Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Murakami or Kroeger in view of Hannuksela et al. (U.S. Patent Application Publication 2016/0086318).
Regarding claims 15, 16, Murakami or Kroeger discloses the claimed invention as set forth above.  Murakami and Kroeger do not disclose fusing a 3D image and an 2D image as claimed.  Hannusela et al. teach ([0054], [0243]) fusing a 3D image and a 2D image as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a fusing apparatus in the apparatus of Murakami or Kroeger in view of Hannuksela et al. to obtain a combined complete image as taught, known and predictable.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878